Citation Nr: 1138450	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  06-36 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder, to include as secondary to a service-connected disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral leg disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel

INTRODUCTION

The Veteran served on active military duty from April 1971 to April 1974.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board denied the claims on appeal by a September 2010 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on an April 2011 Joint Motion for Court Remand (Joint Motion), the Court remanded the Board's decision for development in compliance with the Joint Motion.  A letter was sent to the Veteran and his representative on August 16, 2011 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  The Veteran submitted additional medical evidence with a waiver of RO adjudication and a request that the Board immediately adjudicate his appeal.  The Joint Motion directed that this appeal be remanded to the Board because a relevant medical opinion was not specifically addressed in the prior September 2010 decision.  That medical opinion is addressed herein, and is a partial basis for the reopening of the Veteran's claims.  

The issues of entitlement to service connection for low back and bilateral leg disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for low back and bilateral leg disorders was denied by unappealed September 1996 rating decision.

2.  Evidence associated with the claims file since the unappealed September 1996 rating decision raises a reasonable possibility of substantiating the claims for entitlement to service connection for low back and bilateral leg disorders.



CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a bilateral leg disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's petition to reopen claims for entitlement to service connection for low back and bilateral leg disorders, because the claims are being reopened and remanded for further development, the VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, service connection may be granted where a disability is proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In a September 1996 decision, the RO denied service connection for low back and bilateral leg disorders because no medical opinion directly linked the disorders to the Veteran's right knee condition.  Although the Veteran submitted a notice of disagreement and the RO issued a statement of the case regarding these issues, the Veteran did not perfect an appeal of that decision.  The September 1996 decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011).  

In July 2005, the Veteran filed a request to reopen his claims of entitlement to service connection.  In a January 2006 rating decision, the RO did not find new and material evidence to reopen the Veteran's claims because the evidence submitted did not raise a reasonable possibility of substantiating the claim because it did not demonstrate a relationship to the service-connected right knee disability.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where  Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

In this case, the RO determined that new and material evidence was presented to reopen the Veteran's claims for entitlement to service connection.  Such a determination, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the September 1996 rating decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Relevant evidence of record at the time of the September 1996 decision included the following:  1) the Veteran's service treatment records (STRs); 2) private medical records from 1979 to 1995; and 3) lay statements.  The STRs were silent regarding any back or leg complaints, treatment, or diagnoses.  The STRs reflected bilateral knee complaints.  Private medical records beginning in 1979 indicate lumbar spine complaints.  The Veteran reported continued radiating back pain.  In a December 1980 private record, the Veteran reported that he had injured his back at work in January 1979.  A May 1980 private x-ray report diagnosed lumbar spine spondylolysis and spondylolisthesis.  In a May 1992 private record, the Veteran reported radiating back pain.  In 1995 and 1996, he reported chronic low back pain.  A May 1995 private x-ray report noted multiple compression fractures of the thoracolumbar spine, which appeared old radiographically, and bilateral spondylosis.  In a May 1982 lay statement, the Veteran stated that he had 2 broken vertebrae in his back.  In an undated lay statement, a friend of the Veteran's noted that he had problems with his right leg.  In a July 1996 lay statement, the Veteran reported that his back pain either stemmed from his right knee pain or an in-service injury.  He stated that he injured his back during service in the same incident in which he injured his right knee, but that his knee was more severe, so he did not concentrate on his back.  

Relevant evidence submitted after the September 1996 decision includes 1) a July 1997 private medical opinion from Dr. GK; 2) a September 2005 private medical opinion from Dr. EH; 3) a July 2009 private medical opinion from Dr. CN; 4) private medical records; 5) a November 2005 VA joints examination; 6) a February 2009 VA examination; and 7) lay statements.  In various lay statements of record, the Veteran asserts that his bilateral knee disorders aggravated his back and leg disorders, to include as due to an altered gait.  He also asserted that his back disorder was due to an in-service injury.  The Veteran's wife stated that he had back and leg problems for 15 years.  In private medical records, the Veteran reported leg weakness, hip pain, and radiating back pain.  A December 2004 private record noted a history of a hip fracture.

In the July 1997 private medical statement, Dr. GK diagnosed chronic lumbar sacral strain and muscular spasm.  Dr. GK stated that there were no medical facts to ascertain the initial spondylosis and if precipitated by previous trauma and that the disability could not be pinpointed as to either cause or time documentation.  In the September 2005 medical opinion, Dr. EH diagnosed recurrent lumbar strain with muscle spasm.  Dr. EH opined that there were no medical facts that ascertain the initial spondylosis and the chronic bilateral knee osteoarthritis however they are more likely than not to be directly associated to his original right knee injury, that according to patient records, occurred while he was on active duty.

In the November 2005 VA examination report, the examiner diagnosed lumbar degenerative disc disease, spondylosis, and spondylolithesis.  The examiner found no relationship between the right and the low back condition, noting that there was diffuse joint pain consistent with age, body mechanics, and osteoarthritis.  In the February 2009 VA examination, the examiner diagnosed lumbar spine degenerative disc disease with minimal spondylolisthesis.  There were no objective findings of radiculopathy.  The examiner opined that the disability was not caused by or related to the service connected right knee condition.   

In a July 2009 medical opinion statement, Dr. CN noted that he saw the Veteran in June 2009 with low back pain and numbness of the thighs.  He noted that the Veteran was under his care for degenerative disc disease and associated nerve irritation.  Dr. CN related the Veteran's history of a bilateral knee injury in 1971, treatment for knees in 1972 and 1973, knee surgery in 1979, recurrent back pain as early as 1992, with a spondylolisthesis, x-rays discussing spurring as early as 1995, and current progressive lumbosacral disc degeneration.  Dr. CN then provided a positive nexus opinion, stating that it was more likely than not that the degenerative disc disease are consistent with history described by the Veteran and in the absence of any other compression type injury from that time period, his degenerative disc disease was caused by his old trauma and possibly later aggravated by abnormal gait associated with recurrent knee pain.  

The Board finds that new and material evidence has been presented to reopen the Veteran's claims.  The evidence, including positive and negative nexus opinions provided by VA and private medical practitioners, is new because it was not previously submitted to VA.  The evidence is also material because it relates to unestablished facts necessary to establish the claims - evidence of symptoms of a bilateral leg disorder and evidence of a causal relationship between the back and leg disorders and service or a service-connected disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as the record did not previously contain a positive medical opinion.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claims.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disorder is reopened.

New and material evidence having been received, the claim for entitlement to service connection for a bilateral leg disorder is reopened.





REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain an additional VA medical examination and opinions.

First, remand is required regarding the claim for service connection for a bilateral leg disorder, to include as secondary to a service-connected disability, to provide the Veteran with an examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination regarding this claim.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, the Veteran has provided competent lay statements regarding leg and hip pain and weakness, including leg pain that radiated from his back disorders.  Dr. CN noted that he was treating the Veteran for nerve irritation associated with his lumbar spine disorder.  Thus, there are current symptoms of a bilateral leg disorder that may be associated with the lumbar spine disorder.  It is not clear, however, if there are leg disorders that are separate and apart from any lumbar spine disorder, or whether any disorder is a neurological manifestation of the lumbar spine disability.  Regardless, remand is required to address this issue.

Second, remand is required regarding the claim for service connection for a low back disability, to include as secondary to a service-connected disability, to provide the Veteran with an additional examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must provide reasoning or an analysis for any provided medical conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Generally, a medical opinion should address all appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The November 2005 VA joints examination report noted there was no relationship between the right knee and the low back disorder, and provided supporting explanation, but did not address the issue of aggravation.  The February 2009 VA joints examination report noted that the lumbar spine disability was not caused by or related to the right knee condition.  No supporting rationale was provided and again the issue of aggravation was not addressed.  Thus, VA has not yet provided the Veteran an adequate examination regarding secondary service connection because the issue of aggravation has not been addressed.  Accordingly, remand is required for an examination.  

The Board notes that although a July 2009 private medical record provided a positive nexus opinion between the lumbar spine disorder and the service-connected right knee disability, it is not enough upon which to grant service connection.  The positive opinion is clearly predicated on the "absence of any other compression type injury" to the Veteran's lumbar spine after service discharge.  Dr. CN's stated history did not include the Veteran's January 1979 work injury.  It is not clear whether the presence of that injury would change Dr. CN's opinion, or whether the injury was a compression injury.  Regardless, the Board may not assign the opinion substantial probative value as it appears that Dr. CN was not fully informed of the relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assigning probative value to a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Remand is required, therefore, to obtain an addendum medical opinion.

Third, remand is required regarding both of these disorders because the Veteran's left knee is now service connected.  Thus, the secondary service connection issue must now be addressed in the context of both the right and left knee disabilities.  Stefl, 21 Vet. App. at 123-24 (noting that generally, a medical opinion should address all appropriate theories of entitlement).

Last, while on remand, the AMC should attempt to obtain relevant private medical records.  The last private records associated with the claims file are dated in August 2011.  Additionally, although the Veteran reported a 1979 work injury in private medical records dated a few months later, no records of the injury are associated with the claims file.  The AMC must, therefore, contact the Veteran and request additional information so that those records may be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to specifically include any post-August 2011 private records and any records of his work injury in January 1979.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After any additional records are associated with the claims file, the RO must afford the Veteran a VA examination to determine the nature and etiology of the Veteran's low back and bilateral leg disorders.  The claims folder must be made available to the examiner for review in conjunction with this examination.  The examiner must elicit from the Veteran a detailed history of his alleged in-service injury and a detailed history of his January 1979 work injury.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether there is any current right or left leg disabilities, to include any neurological manifestations of his lumbar spine disorders.  The examiner must also provide an opinion regarding whether any currently diagnosed right or left leg disorder was more likely than not (50 percent or greater probability) caused or aggravated by military service.  The examiner must also provide an opinion whether it was more likely than not (50 percent or greater probability) that the Veteran's service-connected right or left knee disabilities caused or aggravated any currently diagnosed right or left leg disorder.  

Next, the examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether any of the Veteran's low back disorders were more likely than not (50 percent or greater probability) caused or aggravated by military service.  The examiner must also provide an opinion whether it was more likely than not (50 percent or greater probability) that the Veteran's service-connected right or left knee disabilities caused or aggravated any of the low back disorders.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


